Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


                                             CASE NO.

 JOHNNIE T. MARCHISIO,

         Plaintiff,

 vs.

 PSL DONUTS, LLC d/b/a
 DUNKIN’ DONUTS,

       Defendant.
 ____________________________________/

                                           COMPLAINT

         Plaintiff, Johnnie T. Marchisio (Ms. Marchisio), by and through her undersigned counsel,

 sues Defendant, PSL Donuts LLC d/b/a Dunkin’ Donuts (“Dunkin’ Donuts”), and states as

 follows:

                                     JURISDICTION AND VENUE

         1.       This is an action brought by Ms. Marchisio against Dunkin’ Donuts for violations

 of 29 U.S.C. § 621 et seq., the Age Discrimination in Employment Act (“ADEA”) and § 760.10,

 Florida Statutes, the Florida Civil Rights Act (“FCRA”).

         2.      This Court has federal question jurisdiction over Ms. Marchisio’s ADEA claim

 pursuant to 28 U.S.C. § 1331 as well as pendent jurisdiction over her state law claim pursuant to

 28 U.S.C. § 1367.

         3.      Venue is proper in this jurisdiction where the actions giving rise to the causes of

 action occurred in St. Lucie County, Florida.

                            ADMINISTRATIVE REQUIREMENTS

         4.      All conditions precedent to the maintenance of this action have been met.


 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 2 of 7




         5.     On or about February 28, 2019, Ms. Marchisio timely filed a Charge of

 Discrimination with the Equal Employment Opportunity Commission (“EEOC”). A copy of said

 Charge is attached hereto as Exhibit “A.”

         6.     On March 2, 2021, after a lengthy investigation, the EEOC issued its Notice of

 Right to Sue, in which it noted its determination that there was “reasonable cause to believe that

 violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge

 . . .” A copy of the Notice of Right to Sue is attached hereto as Exhibit “B.”

         7.     Ms. Marchisio has timely filed this suit in accordance with the ninety (90) day

 window after her receipt of the EEOC Notice of Right to Sue.

                                              PARTIES

         8.      At all relevant times, Ms. Marchisio was over the age of fifty-five and a resident

 of St. Lucie County, Florida.

         9.     At all relevant times, Dunkin’ Donuts was and is duly authorized and licensed to

 do business in St. Lucie County, Florida.

         10.    At all times material, Dunkin’ Donuts was and is engaged in the business of selling

 coffee and food products at 1820 SW Fountainview Boulevard, Port St. Lucie, Florida (the

 “Store”), with more than twenty (20) employees.

         11.    Dunkin’ Donuts owns and/or operates the Store.

                                   GENERAL ALLEGATIONS

         12.    On or about July 22, 2018, Ms. Marchisio visited the Store and saw a sign stating

 that Dunkin’ Donuts was hiring. Ms. Marchisio filled out an application and applied for the

 position of cashier/customer service.




                                                   2

 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 3 of 7




         13.    After Ms. Marchisio finished filling out the application, she spoke with Cassie Hill,

 the manager of the Store. Ms. Hill explained that, because she was a new manager, the general

 manager was handling the hiring process. Ms. Hill stated that she would give the general manager

 Ms. Marchisio’s application and to expect a call from her.

         14.    Approximately two weeks later, when Ms. Marchisio had not heard from the

 general manager or anyone else from Dunkin’ Donuts about her application, she called Ms. Hill to

 follow-up. Ms. Hill advised that she would remind the general manager to call Ms. Marchisio to

 discuss her application.

         15.    After another week passed with no contact from the general manager or anyone else

 from Dunkin’ Donuts, Ms. Marchisio called Ms. Hill a second time to follow-up.

         16.    Ms. Hill informed Ms. Marchisio that: “there was probably something on your

 application.” Specifically, Ms. Hill advised that she thought the general manager had “mentioned

 something about your age” and concerns that Ms. Marchisio would not be able to keep up with the

 fast pace of the job. Ms. Marchisio explained that she had just worked for FedEx for twenty-one

 months unloading trucks, she had excelled in that position and the general manager could call her

 supervisor at FedEx for a reference. Ms. Hill stated that she would call the general manager again

 and see if she still had Ms. Marchisio’s application.

         17.    Approximately three days later, Ms. Marchisio called Ms. Hill a third time, as she

 still had not received a call from the general manager, despite her qualifications and Ms. Hill’s

 insistence that she was relaying her messages. Ms. Hill advised that she believed the general

 manager had thrown away Ms. Marchisio’s application.

         18.    Ms. Marchisio’s conversations with Ms. Hill confirmed that Dunkin’ Donuts

 refused to consider her application for employment because of her age. Indeed, prior to this


                                                  3

 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 4 of 7




 incident, Ms. Marchisio had visited the Store several times a week for six years and does not recall

 ever seeing employees over the age of forty.

         19.    Despite the general manager’s purported concerns that Ms. Marchisio would not be

 able to keep up with the fast pace of the job, Ms. Marchisio was more than qualified for the

 position. Specifically, Ms. Marchisio had prior experience waiting tables at a busy Cracker

 Barrell, and as relayed to Ms. Hill, she had recently worked at FedEx unloading trucks.

 Accordingly, there was no legitimacy to the general manager’s alleged concerns.

         20.    As discussed above, after the above-referenced discriminatory acts occurred, Ms.

 Marchisio filed a Charge with the EEOC.

         21.    After investigating the Charge, the EEOC issued a Letter of Determination on

 October 29, 2020.

         22.    In the Letter of Determination, the EEOC states that the “[e]vidence indicates that

 the majority of the staff employed by Respondent is under the age of 40. Specifically, in 2018 –

 the year in question – Respondent hired 284 employees; only 36 (13%) were over the age of 40.”

 A copy of the Letter of Determination is attached hereto as Exhibit “C.”

         23.    The EEOC’s Letter of Determination confirms the veracity of Ms. Marchisio’s

 allegations, i.e., that despite being qualified for the position, including having experience with

 heavy lifting and waiting tables, Dunkin’ Donuts refused to hire her because of her age.

         24.    As a result of Dunkin’ Donuts’ unlawful actions, Ms. Marchisio hired the law firm

 of Becker & Poliakoff, P.A., and has agreed to pay it all reasonable attorneys’ fees and costs

 incurred by it for rendering services on her behalf.

         25.    All conditions precent have occurred, were performed or have been waived.




                                                  4

 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 5 of 7




                         COUNT I – AGE DISCRIMINATION IN
                 VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992

         26.      Ms. Marchisio hereby re-alleges and re-asserts paragraphs 1 through 25 and

 incorporates them as if fully set forth herein.

         27.      Dunkin’ Donuts is an “employer” as defined by § 760.02(7) of the Florida Statutes.

         28.      Ms. Marchisio is over the age of forty and as such is guaranteed specific civil rights

 under the FCRA.

         29.      Ms. Marchisio was qualified for the position at the Store when Dunkin’ Donuts

 failed or refused to consider her application for employment solely because of her age.

         30.      Dunkin’ Donuts’ actions are violations of the FCRA because Dunkin’ Donuts

 discriminated against Ms. Marchisio by refusing to consider her application for employment solely

 based on her age.

         31.      Ultimately, Dunkin’ Donuts hired someone younger than Ms. Marchisio.

         32.      As a direct and proximate result of Dunkin’ Donuts’ conduct, Ms. Marchisio has

 suffered damages, including past and future lost wages and benefits, the costs of bringing this

 action and other non-economic damages.

               COUNT II – AGE DISCRIMINATION IN VIOLATION OF THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 Et Seq.

         33.      Ms. Marchisio hereby re-alleges and re-asserts paragraphs 1 through 25 and

 incorporates them as if fully set forth herein.

         34.      Dunkin’ Donuts is an “employer” as defined by 29 U.S.C. § 630(b).

         35.      Ms. Marchisio is over the age of forty and as such she is guaranteed specific civil

 rights under the ADEA.




                                                    5

 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 6 of 7




         36.    Ms. Marchisio was qualified for the position at the Store when Dunkin’ Donuts

 failed or refused to consider her application for employment solely because of her age.

         37.    Ultimately, Dunkin’ Donuts hired someone younger for the position instead of Ms.

 Marchisio.

         38.    Ms. Marchisio suffered damages as a result of Dunkin’ Donuts’ unlawful

 discriminatory actions, including past and future lost wages and benefits and the costs of bringing

 this action.

         39.    Dunkin’ Donuts willfully violated Ms. Marchisio’s rights under the ADEA and, as

 a result, is liable for liquidated damages.

                                      PRAYER FOR RELIEF

         WHEREFORE, Ms. Marchisio prays for the following relief:

                (a)     that process issue and this Court take jurisdiction over this case;

                (b)     that this Court grant equitable relief against Dunkin’ Donuts under the

 applicable counts set forth above, mandating Dunkin’ Donuts’ compliance with the laws

 enumerated herein and providing other equitable relief to Ms. Marchisio;

                (c)     enter judgment against Dunkin’ Donuts and in favor of Ms. Marchisio

 awarding her damages from Dunkin’ Donuts for its violations of the law as stated herein as well

 as interest;

                (d)     enter judgment against Dunkin’ Donuts and in favor of Ms. Marchisio

 permanently enjoining Dunkin’ Donuts from future violations of the laws stated herein;

                (e)     enter judgment against Dunkin’ Donuts and in favor of Ms. Marchisio

 awarding Ms. Marchisio her attorneys’ fees and costs; and




                                                  6

 15012850v.3
Case 2:21-cv-14225-AMC Document 1 Entered on FLSD Docket 06/02/2021 Page 7 of 7




                  (f)   grant all such further relief as deemed just and proper under the

 circumstances.

                                 DEMAND FOR JURY TRIAL

         Ms. Marchisio demands a trial by jury against Dunkin’ Donuts on all issues so triable.

         Respectfully submitted this 2nd day of June 2021.

                                              BECKER & POLIAKOFF, P.A.
                                              Counsel for Plaintiff, Johnnie T. Marchisio
                                              625 N. Flagler Drive, 7th Floor
                                              West Palm Beach, FL 33401
                                              Tel: (561) 655-5444
                                              Fax: (561) 832-8987
                                              Email: jdokovna@beckerlawyers.com
                                                      dkuczynski@beckerlawyers.com
                                              Alt. Email: bmichenfelder@beckerlawyers.com

                                              By: /s/ Jamie B. Dokovna____
                                                     Jamie B. Dokovna, Esq.
                                                     Florida Bar No. 592722
                                                     Dana B. Kuczynski, Esq.
                                                     Florida Bar No. 1002612




                                                 7

 15012850v.3
